PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of September 28, 2015, the Court has determined that the appellant has failed to demonstrate that the appeal was timely filed. See St. Moritz Hotel v. Daughtry, 249 So.2d 27 (Fla.1971); Churchville v. Ocean Grove R.V. Sales, Inc., 876 So.2d 649, 651 (Fla. 1st DCA 2004) (“An amendment or modification of an order or judgment in an immaterial, insubstantial way does not restart the clock to file an appeal”). Accordingly, the appeal is hereby dismissed. Any remedy the appellant may have lies *964with the lower tribunal. See In the Interest of E.H., 609 So.2d 1289 (Fla.1992).
BENTON, ROWE, and OSTERHAUS, JJ., concur.